Exhibit 10.18

July 28, 1999

(As Amended December 31, 2008)

To the CEO and President:

Northwest Pipe Company, an Oregon corporation (the “Company”), considers the
establishment and maintenance of a sound and vital management to be essential to
protecting and enhancing the best interest of the Company and its shareholders.
In this connection, the Company recognizes that, as is the case with many
publicly held corporations, the possibility of a Change in Control may exist and
that such possibility, and the uncertainty and questions which it may raise
among management, may result in the departure or distraction of management
personnel to the detriment of the Company and its shareholders. Accordingly, the
Board of Directors of the Company (the “Board”) has determined that appropriate
steps should be taken to reinforce and encourage the continued attention and
dedication of members of the Company’s management to their assigned duties
without distraction in circumstances arising from the possibility of a Change in
Control of the Company.

In order to induce you to remain in the employ of the Company, this letter
agreement, which has been approved by the Board, sets forth the severance
benefits which the Company agrees will be provided to you in the event your
employment with the Company is terminated subsequent to a “Change in Control” of
the Company under the circumstances described below.

1. Right to Terminate. The Company or you may terminate your employment at any
time, subject to the Company’s obligations to provide the benefits hereinafter
specified in accordance with the terms hereof.

2. Term of Agreement. This Agreement shall commence on the date hereof and shall
continue in effect until July 19, 2009; provided, however, that commencing on
July 19, 2009 and each July 19 thereafter, the term of this Agreement shall
automatically be extended for one additional year unless at least 90 days prior
to such July 19 date, the Company or you shall have given notice that this
Agreement shall not be extended; provided, however, that this Agreement shall
continue in effect for a period of twenty-four (24) months beyond the term
provided herein if a Change in Control, as defined in Section 3 hereto shall
have occurred during such term. Notwithstanding anything in this Section 2 to
the contrary, this Agreement shall terminate if you or the Company terminate
your employment prior to a Change in Control as defined in Section 3 hereof.

3. Change in Control; Person.

3.1 For purposes of this Agreement, a “Change in Control” shall mean the
occurrence of any of the following events:

3.1.1 The approval by the shareholders of the Company of:



--------------------------------------------------------------------------------

(a) any consolidation, merger or plan of share exchange involving the Company (a
“Merger”) in which the Company is not the continuing or surviving corporation or
pursuant to which shares of Common Stock of the Company (“Company Shares”) would
be converted into cash, securities or other property, other than a Merger
involving Company Shares in which the holders of Company Shares immediately
prior to the Merger have the same proportionate ownership of common stock of the
surviving corporation immediately after the Merger,

(b) any sale, lease, exchange or other transfer (in one transaction or a series
of related transactions) of all, or substantially all, the assets of the
Company; or

(c) the adoption of any plan or proposal for the liquidation or dissolution of
the Company.

3.1.2 At any time during a period of two consecutive years, individuals who at
the beginning of such period constituted the Board (“Incumbent Directors”) shall
cease for any reason to constitute at least a majority thereof unless each new
director elected during such two-year period was nominated or elected by
two-thirds of the Incumbent Directors then in office and voting (with new
directors nominated or elected by two-thirds of the Incumbent Directors also
being deemed to be Incumbent Directors); or

3.1.3 Any Person (as hereinafter defined) shall, as a result of a tender or
exchange offer, open market purchases, or privately negotiated purchases from
anyone other than the Company, have become the beneficial owner (within the
meaning of Rule 13d-3 under the Securities Exchange Act of 1934), directly or
indirectly, of securities of the Company ordinarily having the right to vote for
the election of directors (“Voting Securities”) representing thirty percent
(30%) or more of the combined voting power of the then outstanding Voting
Securities.

Notwithstanding anything in the foregoing to the contrary, unless otherwise
determined by the Board, no Change in Control shall be deemed to have occurred
for purposes of this Agreement if (1) you acquire (other than on the same basis
as all other holders of the Company Shares) an equity interest in an entity that
acquires the Company in a Change in Control otherwise described under
subparagraph 3.1.1 above, or (2) you are part of a group that constitutes a
Person which becomes a beneficial owner of Voting Securities in a transaction
that otherwise would have resulted in a Change in Control under subparagraph
3.1.3 above.

3.2 For purposes of this Agreement, the term “Person” shall mean and include any
individual, corporation, partnership, group, association or other “person,” as
such term is used in Section 13(d)(3) or Section 14(d)(2) of the Securities
Exchange Act of 1934 (the “Exchange Act”), other than the Company or any
employee benefit plan(s) sponsored by the Company.

4. Termination Following Change In Control. If a Change in Control shall have
occurred, you shall be entitled to the benefits provided in Section 5.3 hereof
upon the termination of your employment within twenty-four (24) months after
such Change in Control unless such termination is (a) because of your death,
(b) by the Company for Cause or Disability or (c) by you other than for Good
Reason (as all such capitalized terms are hereinafter defined).

 

Page 2



--------------------------------------------------------------------------------

4.1 Disability. Termination by the Company of your employment based on
“Disability” shall mean termination because of your absence from your duties
with the Company on a full-time basis for one hundred eighty (180) consecutive
days as a result of your incapacity due to physical or mental illness, unless
within thirty (30) days after Notice of Termination (as hereinafter defined) is
given to you following such absence you shall have returned to the full-time
performance of your duties.

4.2 Cause. Termination by the Company of your employment for “Cause” shall mean
termination upon (a) the willful and continued failure by you to substantially
perform your reasonably assigned duties with the Company consistent with those
duties assigned to you prior to the Change in Control (other than any such
failure resulting from your incapacity due to physical or mental illness) which
failure shall not have been corrected within thirty (30) days after a demand for
substantial performance is delivered to you by the Chairman of the Board or
President of the Company which specifically identifies the manner in which such
executive believes that you have not substantially performed your duties, or
(b) the willful engaging by you in illegal conduct which is materially and
demonstrably injurious to the Company. For purposes of this paragraph 4.2, no
act, or failure to act, on your part shall be considered “willful” unless done,
or omitted to be done, by you in knowing bad faith and without reasonable belief
that your action or omission was in, or not opposed to, the best interests of
the Company. Any act, or failure to act, based upon authority given pursuant to
a resolution duly adopted by the Board or based upon the advice of counsel for
the Company shall be conclusively presumed to be done, or omitted to be done, by
you in good faith and in the best interests of the corporation. Notwithstanding
the foregoing, you shall not be deemed to have been terminated for Cause unless
and until there shall have been delivered to you a copy of a resolution duly
adopted by the affirmative vote of not less than two-thirds of the entire
membership of the Board at a meeting of the Board called and held for the
purpose (after reasonable notice to you and an opportunity for you, together
with your counsel, to be heard before the Board), finding that in the good faith
opinion of the Board you were guilty of the conduct set forth above in (a) or
(b) of this paragraph 4.2 and specifying the particulars thereof in detail.

4.3 Good Reason. Termination by you of your employment for “Good Reason” shall
mean termination based on:

4.3.1 a change in your status, title, position(s) or responsibilities as an
officer of the Company which, in your judgment (which shall be exercised in good
faith), constitutes an adverse change from your status, title, position(s) and
responsibilities as in effect immediately prior to the Change in Control, or the
assignment to you of any duties or responsibilities which, in your judgment
(which shall be exercised in good faith), are inconsistent with such status,
title or position(s), or any removal of you from or any failure to reappoint or
reelect you to such position(s), except in connection with the termination of
your employment for Cause, Disability or as a result of your death or by you
other than for Good Reason;

4.3.2 a reduction by the Company in your base salary as in effect immediately
prior to the Change in Control;

 

Page 3



--------------------------------------------------------------------------------

4.3.3 the failure by the Company to continue in effect any Plan (as hereinafter
defined) in which you are participating at the time of the Change in Control (or
Plans providing you with at least substantially similar benefits) other than as
a result of the normal expiration of any such Plan in accordance with its terms
as in effect at the time of the Change in Control, or the taking of any action,
or the failure to act, by the Company which would adversely affect your
continued participation in any of such Plans on at least as favorable a basis to
you as is the case on the date of the Change in Control or which would
materially reduce your benefits in the future under any of such Plans or deprive
you of any material benefit enjoyed by you at the time of the Change in Control;

4.3.4 the failure by the Company to provide and credit you with the number of
paid vacation days to which you are then entitled in accordance with the
Company’s normal vacation policy as in effect immediately prior to the Change in
Control;

4.3.5 the Company’s requiring you to be based anywhere other than within ten
(10) miles of where your office is located immediately prior to the Change in
Control except for required travel on the Company’s business to an extent
substantially consistent with the business travel obligations which you
undertook on behalf of the Company prior to the Change in Control;

4.3.6 the failure by the Company to obtain from any Successor (as hereinafter
defined) the assumption or assent to this Agreement contemplated by Section 6
hereof within thirty (30) days after a Change in Control; or

4.3.7 any purported termination by the Company of your employment which is not
effected pursuant to a Notice of Termination satisfying the requirements of
paragraph 4.4 below (and, if applicable, paragraph 4.2 above); and for purposes
of this Agreement no such purported termination shall be effective.

For purpose of this Agreement, “Plan” shall mean any compensation plan such as
an incentive, stock option or restricted stock plan or any employee benefit plan
such as a thrift, pension, profit sharing, medical, disability, accident, life
insurance, or relocation plan or policy or any other plan, program or policy of
the Company intended to benefit employees.

4.4 Notice of Termination. Any purported termination by the Company or by you
following a Change in Control shall be communicated by written Notice of
Termination to the other party hereto. For purposes of this Agreement, a “Notice
of Termination” shall mean a notice which shall indicate the specific
termination provision in this Agreement relied upon and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of your employment under the provision so indicated.

4.5 Date of Termination. “Date of Termination” shall mean (a) if your employment
is to be terminated for Disability, thirty (30) days after Notice of Termination
is given (provided that you shall not have returned to the performance of your
duties on a full-time basis during such thirty (30) day period), (b) if your
employment is to be terminated by the Company for Cause, the date on which a
Notice of Termination is given, and (c) if your employment is to be terminated
by you or by the Company for any other reason, the date

 

Page 4



--------------------------------------------------------------------------------

specified in the Notice of Termination, which shall be a date no earlier than
ninety (90) days after the date on which a Notice of Termination is given,
unless an earlier date has been agreed to by the party receiving the Notice of
Termination either in advance of, or after, receiving such Notice of
Termination. Notwithstanding anything in the foregoing to the contrary, if the
party receiving the Notice of Termination has not previously agreed to the
termination, then within thirty (30) days after any Notice of Termination is
given, the party receiving such Notice of Termination may notify the other party
that a dispute exists concerning the termination, in which event the Date of
Termination shall be the date set either by mutual written agreement of the
parties or by the arbitrators in a proceeding as provided in Section 12 hereof.

5. Compensation Upon Termination or During Disability.

5.1 During any period following a Change in Control that you fail to perform
your duties as a result of incapacity due to physical or mental illness, you
shall continue to receive your full base salary at the rate then in effect and
any benefits or awards under any Plans shall continue to accrue during such
period, to the extent not inconsistent with such Plans, until your employment is
terminated pursuant to and in accordance with paragraphs 4.1, 4.4 and 4.5
hereof. Thereafter, your benefits shall be determined in accordance with the
Plans then in effect.

5.2 If your employment shall be terminated for Cause or as a result of your
death following a Change in Control of the Company, the Company shall pay you
your full base salary through the Date of Termination at the rate in effect just
prior to the time a Notice of Termination is given plus any benefits or awards
(including both the cash and stock components) which pursuant to the terms of
any Plans have been earned or become payable, but which have not yet been paid
to you. Thereupon the Company shall have no further obligations to you under
this Agreement.

5.3 If within twenty-four (24) months after a Change in Control shall have
occurred, as defined in Section 3 above, your employment by the Company shall be
terminated (a) by the Company other than for Cause or Disability or (b) by you
for Good Reason, then, by no later than the fifth day following the Date of
Termination (except as otherwise provided), you shall be entitled to, and shall
be paid, without regard to any contrary provisions of any Plan, a severance
benefit (the “Severance Benefit”) equal to either (x) the Specified Benefits (as
defined in subsection 5.3.1 below), or (y) the Capped Benefit (as defined in
subsection 5.3.2 below). You shall be entitled, in your sole discretion, to
elect to receive either the Specified Benefits or the Capped Benefit.

5.3.1 The “Specified Benefits” are as follows:

(a) the Company shall pay your full base salary through the Date of Termination
at the rate in effect just prior to the time a Notice of Termination is given
plus any benefits or awards (including both cash and stock components) which
pursuant to the terms of any Plans have been earned or become payable, but which
have not yet been paid to you (including amounts which previously had been
deferred at your request);

 

Page 5



--------------------------------------------------------------------------------

(b) as severance pay and in lieu of any further salary for periods subsequent to
the Date of Termination, the Company shall pay to you in a single payment an
amount in cash equal to (i) an amount equal to three (3) times the higher of
(A) your annual base salary at the rate in effect just prior to the time a
Notice of Termination is given, or (B) your annual base salary in effect
immediately prior to the Change in Control of the Company, plus (ii) an amount
equal to three (3) times the average of the cash bonuses paid to you during the
previous three years;

(c) for a thirty-six (36) month period after the Date of Termination, the
Company shall arrange to provide you and your dependents with life, accident,
medical and dental insurance benefits substantially similar to those which you
were receiving immediately prior to the Change in Control of the Company.
Notwithstanding the foregoing, the Company shall not provide any benefit
otherwise receivable by you pursuant to this paragraph 5.3.1(c) to the extent
that a similar benefit is actually received by you from a subsequent employer
during such thirty-six (36) month period, and any such benefit actually received
by you shall be reported to the Company;

(d) any and all outstanding options to purchase stock of the Company (or any
Successor) held by you shall immediately vest and become exercisable in full;
and

(e) the Company shall pay you for any vacation time earned but not taken at the
Date of Termination, at an hourly rate equal to your annual base salary as in
effect immediately prior to the time a Notice of Termination is given divided by
2080.

5.3.2 The “Capped Benefit” equals the Specified Benefits, reduced by the minimum
amount necessary to prevent any portion of the Specified Benefits from being a
“parachute payment” as defined in Section 280G(b)(2) of the Internal Revenue
Code of 1986, as amended (“IRC”), or any successor provision. The amount of the
Capped Benefit shall therefore equal (1) three times the “base amount” as
defined in IRC, Section 280G(b)(3)(A) reduced by $1 (One Dollar), and further
reduced by (2) the present value of all other payments and benefits you are
entitled to receive from the Company that are contingent upon a Change in
Control of the Company within the meaning of IRC Section 280G(b)(2)(A)(i),
including accelerated vesting of options and other awards under the Company’s
stock option plans, and increased by (3) all Specified Benefits that are not
contingent upon a Change in Control within the meaning of IRC
Section 280G(b)(2)(A)(i). If you receive the Capped Benefit, you may determine
the extent to which each of the Specified Benefits shall be reduced. The parties
recognize that there is some uncertainty regarding the computations under IRC
Section 280G which must be applied to determine the Capped Benefit. Accordingly,
the parties agree that, after the Severance Benefit is paid, the amount of the
Capped Benefit may be retroactively adjusted to the extent any subsequent
Internal Revenue Service regulations, rulings, audits or other pronouncements
establish that the original calculation of the Capped Benefit was incorrect. In
that case, amounts shall be paid or reimbursed between the parties so that you
will have received the Severance Benefit you would have received if the Capped
Benefit had originally been calculated correctly.

5.4 Except as specifically provided above, the amount of any payment provided
for in this Section 5 shall not be reduced, offset or subject to recovery by the
Company by reason of any compensation earned by you as the result of employment
by another employer after the Date of Termination, or otherwise. Your
entitlements under Section 5.3 are in addition to, and not in lieu of any
rights, benefits or entitlements you may have under the terms or provisions of
any Plan.

 

Page 6



--------------------------------------------------------------------------------

6. Successors; Binding Agreement.

6.1 The Company will seek to have any Successor (as hereinafter defined), by
agreement in form and substance satisfactory to you, assume the Company’s
obligations under this Agreement or assent to the fulfillment by the Company of
its obligations under this Agreement. Failure of the Company to obtain such
assumption or assent prior to or at the time a Person becomes a Successor shall
constitute Good Reason for termination by you of your employment and, if a
Change in Control of the Company has occurred, shall entitle you immediately to
the benefits provided in Section 5.3 hereof upon delivery by you of a Notice of
Termination which the Company, by executing this Agreement, hereby assents to.
This Agreement will be binding upon and inure to the benefit of the Company and
any Successor (and such Successor shall thereafter be deemed the “Company” for
purposes of this Agreement), but will not otherwise be assignable, transferable
or delegable by the Company. For purposes of this Agreement, “Successor” shall
mean any Person that succeeds to, or has the practical ability to control
(either immediately or with the passage of time), the Company’s business
directly, by merger, consolidation or purchase of assets, or indirectly, by
purchase of the Company’s Voting Securities or otherwise.

6.2 This Agreement shall inure to the benefit of and be enforceable by your
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees. If you should die while any amount would
still be payable to you hereunder if you had continued to live, all such
amounts, unless otherwise provided herein, shall be paid in accordance with the
terms of this Agreement to your devisee, legatee or other designee or, if there
be no such designee, to your estate.

7. Fees and Expenses. The Company shall pay all legal fees and related legal
expenses incurred by you as a result of (i) your termination following a Change
in Control of the Company (including all such fees and expenses, if any,
incurred in contesting or disputing any such termination) or (ii) your seeking
to obtain or enforce any right or benefit provided by this Agreement.

8. Survival. The respective obligations of, and benefits afforded to, the
Company and you as provided in Section 5, 6, 7 and 12 of this Agreement shall
survive termination of this Agreement.

9. Notice. For the purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid and addressed to the
address of the respective party set forth on the first page of this Agreement,
provided that all notices to the Company shall be directed to the attention of
the Chairman of the Board or President of the Company, with a copy to the
Secretary of the Company, or to such other address as either party may have
furnished to the other in writing. In accordance herewith, except that notice of
change of address shall be effective only upon receipt.

 

Page 7



--------------------------------------------------------------------------------

10. Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such modification, waiver or discharge is agreed to in a
writing signed by you and the Chairman of the Board or President of the Company.
No waiver by either party hereto at any time of any breach by the other party
hereto of, or of compliance with, any condition or provision of this Agreement
to be performed by such other party shall be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time. No agreements or representations, oral or otherwise, express or implied,
with respect to the subject matter hereof have been made by either party which
are not expressly set forth in this Agreement. The validity, interpretation,
construction and performance of this Agreement shall be governed by the laws of
the State of Oregon.

11. Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

12. Arbitration. Any dispute or controversy arising under or in connection with
this Agreement shall be settled exclusively by arbitration in Portland, Oregon
by three arbitrators in accordance with the rules of the American Arbitration
Association then in effect. Judgment may be entered on the arbitrators’ award in
any court having jurisdiction; provided, however, that you shall be entitled to
seek specific performance of your right to be paid until the Date of Termination
during the pendency of any dispute or controversy arising under or in connection
with this Agreement. The Company shall bear all costs and expenses arising in
connection with any arbitration proceeding pursuant to this Section 12.

13. Related Agreements. To the extent that any provision of any other agreement
between the Company or any of its subsidiaries and you shall limit, qualify or
be inconsistent with any provision of this Agreement, then for purposes of this
Agreement, while the same shall remain in force, the provision of this Agreement
shall control and such provision of such other agreement shall be deemed to have
been superseded, and to be of no force or effect, as if such other agreement had
been formally amended to the extent necessary to accomplish such purpose.

14. Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original, but all of which together will
constitute one and the same instrument.

 

Page 8



--------------------------------------------------------------------------------

If this letter correctly sets forth our agreement on the subject matter hereof,
kindly sign and return to the Company the enclosed copy of this letter which
will then constitute our agreement on this subject.

 

Sincerely, /s/ William R. Tagmyer William R. Tagmyer, Chairman of the Board
Northwest Pipe Company

 

AGREED AND ACCEPTED: /s/ Brian W. Dunham Brian W. Dunham President and Chief
Executive Officer

 

Page 9